Citation Nr: 9903244	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  He died in December 1981.

This is an appeal from a May 1996 decision by the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which held that the appellant could not be recognized 
as the veteran's surviving spouse for purposes of entitlement 
to DIC benefits.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 18, 1998, at 
which time she testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

It is also noted that the appellant submitted additional 
evidence to the Board at her August 1998 hearing for which 
she requested waiver of the RO's consideration thereof in 
favor of review by the Board.  Accordingly, the Board will 
accept and consider the evidence submitted by the appellant 
pursuant to 38 C.F.R. § 20.1304(c) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant argues, in substance, that she should be 
recognized as the surviving spouse of the veteran.
DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
appellant's claim for recognition as surviving spouse of the 
veteran for purposes of DIC benefits.


FINDINGS OF FACT

1.  The veteran and [redacted] were married by ceremony in 
November 1943, in the State of Georgia.  They separated in 
approximately June 1971, and never reconciled.  However, 
their marriage was never officially terminated by divorce.

2.  The appellant and the veteran began residing together in 
approximately 1973 or 1974 in the State of Georgia, and they 
resided together at the same address for the remainder of the 
veteran's lifetime.

3.  The veteran died in December 1981 in Georgia as a 
resident of that state.

4.  The evidence does not establish that the appellant and 
the veteran underwent a valid marriage ceremony at any time.

5.  The appellant and veteran had a mutual agreement to be 
married after they began residing together and held 
themselves out as husband and wife in their community.

6.  The appellant's common-law marriage to the veteran is 
invalid under Georgia law; however, her marriage is deemed to 
be a valid marriage under VA regulations.

CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for DIC benefits purposes have 
been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she and the veteran were legally 
married at the time of his death and therefore, she is his 
surviving spouse for the purposes of entitlement to DIC 
benefits.

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  
38 U.S.C.A. § 101(3).  DIC payable under 38 U.S.C.A. 
§ 1310(a) may be paid to the surviving spouse of a veteran 
who died on or after January 1, 1957, who was married to the 
veteran: (i) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or, (ii) for one year or more, or, (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304; 38 
C.F.R. § 3.54(c)(1).

However, in order for the surviving spouse to establish the 
status of a "claimant" for VA purposes, evidence of a valid 
marriage under the laws of the appropriate jurisdiction is 
required.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Relevant documents showing proof of a valid marriage must be 
submitted by the veteran's spouse in order to attain the 
status of a claimant.  See Sandoval v. Brown, 7 Vet. App. 7 
(1994).  Until a spouse establishes status as a claimant, VA 
is not obliged to determine whether the claim is well 
grounded, to provide assistance in the development of the 
claim under 38 U.S.C.A. § 5107(a), or to apply the equipoise 
rule under 38 U.S.C.A. § 5107(b).  See Reyes v. Brown, 7 Vet. 
App. 113 (1994).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j). "Surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).  
However, except as provided in 38 C.F.R. § 3.52, a widow 
means a person whose marriage to the veteran meets the 
requirements of § 38 C.F.R. § 3.1(j) and who was the lawful 
spouse of the veteran at the time of the veteran's death, 
provided that she lived with the veteran continuously from 
the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and, since the death of the veteran on or 
after January 1, 1971, is unmarried and not living with 
another person of the opposite sex and holding herself out 
openly to the public as the spouse of such person.  38 C.F.R. 
§ 3.50(b).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(a).  For example, a copy or abstract of the public 
record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record will prove a 
marriage.  Ibid.

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. 38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. 
§ 3.205(c).

The aforementioned regulation, 38 C.F.R. § 3.52, provides 
criteria for establishing a valid marriage for VA purposes in 
cases where the marriage is not valid under state law.  
Specifically, where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid for VA purposes 
if:
(a)  The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage, and

(b)  The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c)  The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in [38 C.F.R.] § 3.53, and

(d)  No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.

38 C.F.R. § 3.53 provides that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran except where the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  38 C.F.R. § 3.53(b).  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, businesses, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered has having been broken.  Ibid.

In this case, the issue is whether a valid marriage existed 
between the veteran and the appellant.  A review of the 
record reveals that both the appellant and the veteran lived 
in the state of Georgia at all times during their 
relationship and at the time of the veteran's death in 1981 
(when the right to benefits accrued in this case, if at all).  
Accordingly, the law of Georgia determines the validity of 
their common-law marriage for purposes of 38 C.F.R. § 3.1(j).

In Georgia, a common-law marriage entered into prior to 
January 1, 1997, as is the case here, is recognized as valid 
provided that the following three requisites are met:  There 
must be (1) parties able to contract, (2) an actual contract 
of marriage, and (3) consummation by cohabitation in Georgia.  
GA-ST-ANN 19-3-1; Kersey v. Gardner, 264 F. Supp. 887 (M. D. 
Ga. 1967).  Whether or not a common-law marriage exists is a 
question of fact, requiring proof of simultaneous existence 
of all of the aforementioned three requirements in order for 
there to be a valid marriage.  Dixon v. State, 217 Ga. App. 
267, 456 S. E. 2d 758 (1995); Brown v. Carr, 198 Ga. 567, 402 
S. E. 2d 296 (1991).

An agreement of marriage by common law may be inferred from 
cohabitation and reputation unless there is other evidence 
indicating that such an agreement was not present.  In order 
for a relationship based upon repute and cohabitation to 
obtain the status of marriage at least one of the parties 
must have believed in good faith that their marital agreement 
made them husband and wife.  Kersey, supra.  Proof of 
cohabitation may be made by general repute among neighbors 
and others in a position to know the facts.  Simeonides v. 
Zervis, 127 Ga. App. 506, 194 S. E. 2d 324 (1972).

Notwithstanding the above, in Georgia, marriages of persons 
unable to contract, whether by ceremony or common law, are 
void from inception.  GA-ST-ANN 19-3-5; Christopher v. 
Christopher, 198 Ga. 361, 31 S. E. 2d 818 (1944).  To be able 
to contract marriage, a person must: (1) Be of sound mind; 
(2) Be at least 16 years of age [with certain exceptions not 
applicable here]; (3) Have no living spouse of a previous 
undissolved marriage; and, (4) Not be related to the 
prospective spouse by blood or marriage within the prohibited 
degrees.  GA-ST-ANN 19-3-2.  With respect to #3 above, 
applicable case law in Georgia holds that a party to a 
previous undissolved marriage cannot contract marriage and 
marriage by such person is void.  Connor v. Rainwater, 200 
Ga. 866, 38 S. E. 2d 805 (1946).  Moreover, it is the law in 
Georgia that a previous undissolved marriage of one of the 
parties to a marriage renders such party incapable of making 
a marriage contract, which in turn voids an attempted second 
marriage.  Pritchett v. Ellis, 201 Ga. 809, 41 S. E. 2d 402 
(1947); Lovett v. Zeigler, 224 Ga. 144, 160 S. E. 2d 360 
(1968).

Nevertheless, a void marriage from inception may ripen into a 
valid marriage, but to do so requires continuous cohabitation 
after removal of the impediment to the second marriage, e.g., 
issuance of a divorce decree ending the first marriage.  
Beebe v. Beebe, 227 Ga. 248, 179 S. E. 2d 758 (1971); Hawkins 
v. Hawkins, 166 Ga. 153, 142 S. E. 684 (1928).

The facts in this case reflect that the appellant and the 
veteran agreed to enter into a common-law marriage in 
approximately 1973 or 1974, and that they lived together as 
man and wife at the same address until his death in December 
1981.  Of record are documents such as the veteran's driver 
license and death certificate as well as many lay statements 
from friends and neighbors all of which serve to corroborate 
the appellant's claim that they lived together as man and 
wife at [redacted], Georgia, in a common-law 
marriage from the early 1970s until 1981.  However, it is 
also shown by the facts in this case that the veteran married 
a woman named [redacted] in November 1943 by ceremony in 
Georgia, and that he was still married to this woman when he 
began cohabiting with the appellant.  Records in the file 
indicate that the veteran and [redacted] separated in June 
1971 and that they never reconciled.  However, it is also not 
claimed by the appellant or shown by any documentary evidence 
that the veteran and [redacted] ever terminated their 
marriage by divorce or other official legal proceeding.  He 
apparently left the marital residence in 1971 and never 
returned.  [redacted] filed a claim for DIC benefits shortly 
after the veteran's death in 1981, but the RO denied her 
claim in July 1982 on the basis she was not a valid spouse 
due to lack of cohabitation from the date or marriage until 
his death and because she was found to be at fault for their 
separation in 1971.

The aforementioned facts serve to invalidate the appellant's 
and veteran's common-law marriage under Georgia law.  
Although there is sufficient proof of a common-law marriage 
by cohabitation and reputation in their community, the 
veteran lacked capacity to contract his marriage with the 
appellant on account of his previous undissolved marriage to 
[redacted].  GA-ST-ANN 19-3-2; Connor; Pritchett; and Lovett, 
all supra.  As detailed above, both parties must have 
capacity to contract marriage to validate their marital 
union.  Although the appellant was evidently unaware of his 
marriage to [redacted] until shortly before his death, her 
common-law marriage to the veteran was nevertheless void 
under Georgia law from its inception in the early 1970s due 
to his lack of capacity to contract the marriage at that 
point in time.  Moreover, their marriage never ripened into a 
valid marriage notwithstanding their continuous cohabitation 
because the impediment to veteran's second marriage to the 
appellant, i.e., a divorce from [redacted], was never removed 
during his lifetime.  Beebe; Hawkins, supra.  On the basis of 
these findings, the Board concludes that the appellant's 
marriage to the veteran was not valid under Georgia state law 
and therefore, is not valid for purposes of 38 C.F.R. 
§§ 3.1(j), 3.50(b).

It should be noted that the Board's decisions are by bound by 
applicable statutes and regulations.  38 C.F.R. § 20.101.  
Thus, the Board does not have authority to amend any of the 
applicable statutes and regulations in this case or deviate 
from their provisions.  The State of Georgia does not 
recognize a marriage by ceremony or common-law in the absence 
of capacity to contract marriage exercised jointly by both 
parties to the marriage at the same time.

Notwithstanding the fact that the appellant's marriage to the 
veteran is invalid under Georgia law, under the provisions of 
38 C.F.R. § 3.52, a claimant may nevertheless establish a 
"deemed valid" marriage for VA purposes only if certain 
requirements are met.  As to the facts in this case, the 
Board finds that the appellant's marriage to the veteran is 
valid under this regulation.  It is clear from the record on 
appeal that their marriage occurred more than a year before 
the veteran's death and that the appellant entered into the 
marriage without knowledge of a legal impediment.  It is 
apparent from the appellant's statements of record that she 
had no knowledge of a legal impediment to a valid marriage to 
the veteran when she entered into this marriage in the early 
1970s.  Cf. Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval, 
7 Vet. App. 7 (1994).  Further, it is shown by the evidence 
that the appellant and the veteran cohabited as husband and 
wife as required by 38 C.F.R. § 3.52(c).  Her own statements 
of record as well as the supporting statements of friends and 
neighbors reflect that the appellant and the veteran held 
themselves out to their community as husband and wife and 
that they lived at the same address in Savannah from 
approximately 1973-74 until his death in 1981.  The fact of 
their cohabitation is also supported by the veteran's death 
certificate and his driver license which show that he was 
residing at the appellant's home at the time of his death.

Moreover, although a claim for DIC benefits was previously 
filed by the veteran's first wife soon after his death in 
December 1981, she was specifically found to be not entitled 
to gratuitous death benefits on the basis of lack of 
cohabitation with the veteran for many years.  This finding 
by the VA further supports the appellant's case with regard 
to the section 3.52(c) requirements detailed above.  For 
these reasons, the Board concludes that a "deemed valid" 
marriage has been established by the evidence of record and 
therefore, she has established status as a claimant, i.e., a 
surviving spouse, for the benefits sought on appeal.

Accordingly, the Board concludes that the appellant meets the 
legal criteria for recognition as the surviving spouse of the 
veteran for purposes of entitlement to DIC benefits.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 12 -


